                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           CASE NO. 1:18-cv-1022

 MONICA POUNCEY,

                        Plaintiff,

 v.                                                MEMORANDUM OF LAW IN
                                                   SUPPORT OF DEFENDANTS’
 GUILFORD COUNTY, MARTY                             MOTION FOR SUMMARY
 LAWING, in his official and individual                  JUDGMENT
 capacities, HEMANT DESAI, in his
 official and individual capacities, and
 JEFFREY SOLOMON, in his official and
 individual capacities.

                          Defendants.



       NOW COME Defendants Guilford County (the “County”); Marty Lawing (“Mr.

Lawing”); Hemant Desai (“Mr. Desai”); and Jeffrey Solomon (“Mr. Solomon”)

(collectively “Defendants”) and file this Memorandum in Support of their Motion for

Summary Judgment.

                             NATURE OF THE MATTER

       Plaintiff Monica Pouncey is a former Software Engineer who was employed in the

County’s Information Services (IS) Department. She was terminated on October 18, 2017

for unauthorized access to the email accounts of the Chief Information Officer (Mr. Desai),

her co-workers, and a member of the County’s Human Resources Department (Graham

Rothrock) who was the recruiter responsible for filling a Senior Software Engineer position

for which Plaintiff had applied.




      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 1 of 28
       Shortly after applying for the Senior Software Engineer position on June 29, 2017,

Plaintiff gave herself unauthorized and unrestricted access to Mr. Desai’s email account.

Then for the two-week period of July 3, 2017 through July 17, 2017, Plaintiff had

unrestricted access to the email account of Mr. Rothrock, the HR Recruiter.

       Following a thorough investigation, Plaintiff was discharged for unacceptable

conduct based, in part, on the following:

              “Thus, you gave yourself access to Mr. Desai and Mr.
              Rothrock’s mailboxes at the same time as the job posting, thus
              gaining access to any information concerning the position,
              such as Interview Questions that may be sent to Mr. Rothrock
              as part of the normal process. The act of gaining unauthorized
              access to these mailboxes for your personal gain is an ethical
              violation.”

(Desai Aff. ¶ 29; Ex. I.)1

    After Plaintiff appealed her termination, an independent investigation was conducted

by the Deputy County Manager, Clarence Grier. Mr. Grier reviewed relevant information

and materials, conducted interviews, and recommended that Plaintiff’s appeal be denied.

Importantly, Mr. Grier concluded that:

              “Ms. Pouncey misused her position and the power of her
              position for unethical practices which on several occasions
              displayed a lack of integrity. Additionally, and just as
              important, several of her statements in her interview and
              interviews with others about these incidents were not credible
              and misleading.”

(Grier Aff. ¶¶ 15-16; Ex. L.)

1
  All Exhibits (“Ex.”), Witness Affidavits (“Aff.”) and Plaintiff’s Deposition Transcript
(“Pouncey Dep.”) are attached to Defendant’s Motion for Summary Judgment. All
citations in this Memorandum correspond to the affixed attachments.
                                             2


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 2 of 28
       County Manager Mr. Lawing accepted Mr. Grier’s recommendation, denied

Plaintiff’s appeal, and upheld her termination on November 20, 2017.

       Following her termination, the County discovered that Plaintiff had committed other

egregious violations of ethical standards. Without prior authorization and without

knowledge by anyone in leadership roles in the IS Department, Plaintiff gave herself

unrestricted access to the email accounts of a wide range of County employees, including

the elected members of the County Commission, the Sheriff of Guilford County, the

County Manager, and members of the Guilford County legal department, including the

County Attorney. In addition, Plaintiff had software programs on her computer she was

not authorized to use.

       The claims remaining in this lawsuit are limited to claims of race discrimination for

(i) Plaintiff’s termination on October 18, 2017 and (ii) a failure to promote Plaintiff to the

position of Senior Software Engineer, which was filled after her termination in December

2017. The claims against Guilford County are pursuant to Title VII of the Civil Rights Act

of 1964 and 42 U.S.C. §1981, while the claims against the Individual Defendants in their

personal capacity are pursuant to § 1981 only. All other claims were dismissed by this

Court on March 17, 2020. (D.E. 17.)

       Defendants now move for summary judgment with regard to Plaintiff’s remaining

claims of race discrimination concerning her termination and failure to promote.

Defendants also seek summary judgment with regard to its Fourteenth Affirmative

Defense, which asserts that evidence of Plaintiff’s additional misconduct, although


                                              3


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 3 of 28
discovered after Plaintiff’s termination, bars Plaintiff in whole or in part from equitable

relief. (D.E. 25.) Finally, the Individual Defendants seek summary judgment with regard

to its Tenth Affirmative Defense, which asserts that their good faith belief that Plaintiff

violated ethical standards entitles them to qualified immunity and negates any evidentiary

basis for a finding of invidious discriminatory intent required to impose personal liability

against public officials under § 1981. (D.E. 25.)

                            STATEMENT OF THE FACTS

       Defendant Marty Lawing is the County Manager. His role in this lawsuit is limited

to his November 20, 2017 denial of Plaintiff’s appeal of her termination, a decision which

was based solely on a report issued by Deputy County Manager, Clarence Grier.

       Defendant Hemant Desai is the County’s Chief Information Officer. He has overall

responsibility for the IS Department. He was involved in the investigation that led to

Plaintiff’s termination; and he was also involved in the decision to terminate Plaintiff.

       Defendant Jeffrey Solomon is the Enterprise Team Supervisor. He was Plaintiff’s

immediate supervisor. He was involved in the investigation that led to Plaintiff’s

termination; and he was also involved in the decision to terminate Plaintiff.

       Ernest “Ray” Willis is the County Human Resources Manager. He was involved in

the investigation and decision to terminate Plaintiff.

       Clarence Grier is the Deputy County Manager. He conducted an independent

investigation of Plaintiff’s termination and recommended to the County Manager that

Plaintiff’s appeal be denied.


                                              4


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 4 of 28
      Plaintiff, an African American female, worked as an Email Administrator within the

IS Department, under the supervision of Mr. Solomon. (Pouncey Dep. p. 19, 88.) Plaintiff

was responsible for providing email support and assistance to County employees through

handling email retrievals and mailbox access requests, in addition to providing diagnostic

and technical support.     In her role, upon written request, permission, or with prior

approval, Plaintiff could access email accounts of co-workers and other County employees

for job-related purposes. (Desai Aff. ¶¶ 35-36; Wilson Aff. ¶¶ 26-28.)

      A.     The Events of September 21-22, 2017

      On September 21, 2017, Mr. Solomon discovered Plaintiff had unrestricted access

to the email accounts of two of her co-workers, Bretton Pennington (“Mr. Pennington”)

and Teresa Wilson (“Ms. Wilson”). (Solomon Aff. ¶ 15; Wilson Aff. ¶ 22-23.) Plaintiff’s

unrestricted access allowed her to see all of these employees’ emails without their

knowledge. (Id.) Mr. Solomon confirmed that Ms. Wilson nor Mr. Pennington were aware

of or gave authorization for Plaintiff to access their accounts. (Wilson Aff. ¶¶ 22, 25;

Pennington Aff. ¶ 14.) Mr. Solomon removed Plaintiff’s access. (Solomon Aff. ¶ 15.)

      The next day, Friday, September 22, 2017, is a pivotal date in this lawsuit. It started

with Plaintiff’s unfounded accusation that her supervisor (Mr. Solomon) gave a co-worker

(Mr. Pennington) access to her email account without her permission; and it ended with

the discovery of Plaintiff’s own misconduct in obtaining unauthorized access to the email

accounts of other County employees.




                                             5


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 5 of 28
       Following a routine staff meeting on September 22, 2017, Plaintiff confronted Mr.

Solomon and Mr. Pennington, accusing Mr. Solomon of giving Mr. Pennington access to

her email account. (Pouncey Dep. p. 33-34) Mr. Solomon and Mr. Pennington both denied

Plaintiff’s allegations. (Solomon Aff. ¶ 16; Pennington Aff. ¶12.)

       Angry and visibly upset about being the (wrongfully perceived) victim of a co-

worker having access to her email account without her knowledge, Plaintiff immediately

went to Mr. Desai’s office. (Desai Aff. ¶ 14.)       She insisted she had “proof” that Mr.

Solomon had given Mr. Pennington access to her email account, and demanded something

be done. (Id.; Pouncey Dep. p. 36-37.) Although she had closed the door upon entering

Mr. Desai’s office, Plaintiff was angry, emotional, and talking loud enough for co-workers

down the hallway to hear the commotion. (Solomon Aff. ¶ 17.)

       Mr. Desai informed Mr. Solomon of Plaintiff’s allegations and instructed him and

Plaintiff to get together to deal with the issue. (Desai Aff. ¶ 14.) Mr. Desai asked Plaintiff

to provide the proof she relied on. (Id. at ¶ 15; Ex. A.)

       Shortly thereafter, Plaintiff admitted that she had misread the report. (Pouncey Dep.

p. 37.) The report Plaintiff relied on actually showed that Mr. Solomon had removed

Plaintiff’s access to Mr. Pennington and Ms. Wilson’s email accounts. (Pouncey Dep. p.

37-38.) Plaintiff sent an email to Mr. Desai and Mr. Solomon, acknowledging her “error”

and apologizing. (Id.; Solomon Aff. ¶ 21; Desai Aff. ¶ 16; Ex. A.)

       Shortly after her email apology, Plaintiff met with Mr. Solomon. At her request,

Mr. Solomon demonstrated how he removed Plaintiff’s access to the email accounts of Mr.


                                              6


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 6 of 28
Pennington and Ms. Wilson. (Solomon Aff. ¶ 23; Pouncey Dep. p. 44.) Mr. Solomon

reminded Plaintiff she did not have authorization to access Mr. Pennington or Ms. Wilson’s

email accounts and not to access email accounts again without prior authorization from

him or Mr. Desai. (Solomon Aff. ¶¶ 22-23.) By her own admission, Plaintiff knew that

she had to obtain permission to access a coworkers’ email account within the department.

(Pouncey Dep. p. 33-34.)

       Later that afternoon, Mr. Solomon discovered that Plaintiff had regained access to

Mr. Pennington’s email account. (Solomon Aff. ¶ 24.) Mr. Solomon again removed

Plaintiff’s access to the email accounts and an investigation was initiated for her

unauthorized access and insubordination. (Id.)

       B.     Plaintiff’s Unauthorized Access of Leadership Accounts for Personal
              Gain

       Plaintiff’s actions on September 21, 2017 prompted Mr. Solomon to conduct an

audit of Plaintiff’s access permissions. (Id. ¶ 25.) He discovered that Plaintiff had granted

herself unrestricted access to the email accounts of Mr. Desai, Chief Information Officer,

and Graham Rothrock, a Recruiter for the HR Department, among others. (Id. ¶ 26; Ex.

C.)

       Mr. Rothrock was the person in the HR Department responsible for recruiting for

the Senior Software Engineer position. (Rothrock Aff. ¶ 4.) On June 29, 2017, within

minutes of being notified of the job posting, Plaintiff applied for the Senior Software

Engineer position. (Pouncey Dep. p. 58-59; Desai Aff. ¶ 24; Ex. F.) Later that day,

Plaintiff granted herself unrestricted access to Mr. Desai’s email account without his
                                             7


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 7 of 28
knowledge or permission. (Desai Aff. ¶ 23; Ex. C.) The following Monday, July 3, 2017,

Plaintiff granted herself access to Mr. Rothrock’s email account, and she continued to have

unrestricted access to Mr. Rothrock’s account for two full weeks. (Pouncey Dep. p. 60; Ex.

C.)

         The timing of Plaintiff’s access to Mr. Desai and Mr. Rothrock’s email accounts

was particularly alarming because the hiring manager and the HR department will

frequently correspond via email about the screening criteria and questions used for

conducting panel interviews of candidates for open jobs. (Rothrock Aff. ¶ 12; Desai Aff.

¶ 25.)

         Mr. Solomon shared the information he uncovered with Mr. Desai, who in turn,

informed Mr. Willis (African American), HR Manager. (Solomon Aff. ¶ 25; Desai Aff. ¶

21.) Mr. Desai and Mr. Willis jointly decided that Plaintiff should be suspended pending

an investigation. (Desai Aff. ¶ 28; Willis Aff. ¶¶ 22-23.)

         C.    Plaintiff is Placed on Administrative Leave

         On September 28, 2017, Plaintiff was summoned to the HR Department for a

meeting with Mr. Desai, Mr. Willis, and June Harley, HR Manager (Caucasian). (Pouncey

Dep. p. 20-21; Willis Aff. ¶ 18.)

         Mr. Desai asked Plaintiff how she selected which employee accounts to access; and

specifically why had she chosen his account along with Mr. Rothrock. (Desai Aff. ¶ 32.)

Plaintiff offered no rationale other than she did not feel it was necessary to get explicit

permission to access any email account as she was assisting with the Barracuda and MDM


                                             8


         Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 8 of 28
projects. (Pouncey Dep. p. 48-50.) Mr. Desai explicitly told Plaintiff that accessing

employee email accounts should only be done when there is a formal request from

individuals with appropriate authority. (Id. at p. 50.) Notably, Plaintiff could not explain

why Mr. Rothrock was the only employee in the HR Department whose email account she

accessed. (Desai Aff. ¶ 32.)

       Based on her admissions, Plaintiff was placed on administrative leave without pay

for possible disciplinary action due to unacceptable personal conduct pursuant to Guilford

County Personnel Regulation 29. (Desai Aff. ¶ 28; Ex. G, Ex. R.)

       D.     Investigation Confirms Plaintiff’s Pattern of Unethical Behavior

       The investigation revealed a pattern of unethical behavior by Plaintiff, and evidence

that contradicted statements made by Plaintiff in the September 28, 2017 meeting.

       Plaintiff claimed she accessed employee email accounts, including those of Mr.

Desai and Mr. Rothrock, as a part of the MDM and Barracuda projects. (Pouncey Dep. p.

48.) However, Plaintiff was not a part of the MDM project team; and even if Plaintiff had

provided assistance to the team, the project was completed in January and April 2017,

several months prior to the unauthorized access that occurred in June-July 2017. (Ex. I.)

Similarly, while Plaintiff was part of the Barracuda project team, the Barracuda project

closed in 2016, a year prior to the Plaintiff’s June-July 2017 unauthorized access. (Ex. I.)

Further, Plaintiff’s claims of assistance with Microsoft issues did not warrant full access to

Ms. Wilson and Mr. Pennington’s accounts. (Desai Aff. ¶ 31; Wilson Aff. ¶¶ 30-31; Ex.

B.)


                                              9


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 9 of 28
       Mr. Rothrock confirmed that he had not submitted any request for technical support

to the IS Department between July 3 and July 17, 2017; he had not given Plaintiff

permission to access his email account; and he was unaware that she had access to his

account. (Rothrock Aff. ¶¶ 9, 11.)

       In summary, the County concluded that Plaintiff’s access to the email accounts of

Brett Pennington and Teresa Wilson were without authorization and contrary to existing

protocols; and that Plaintiff’s access of Mr. Rothrock and Mr. Desai’s email accounts were

for personal gain relating to her application for the position of Senior Software Engineer.

(Desai Aff. ¶¶ 30, 33; Willis Aff. ¶ 27; Ex. S.)

       E.     Plaintiff’s Termination and Appeal

       The decision to terminate Plaintiff was a joint decision of Mr. Solomon (her

immediate supervisor) and Mr. Desai (the Chief Information Officer), which was reviewed

and approved by Mr. Willis (HR Manager). (Desai Aff. ¶ 29; Willis Aff. ¶ 18.)

       On October 18, 2017, Mr. Desai and Mr. Willis met with Plaintiff and terminated

her employment based on her insubordination and unacceptable personal conduct. (Desai

Aff. ¶ 29; Ex. I.) Plaintiff received a copy of the Adverse Employment Action Notice

including applicable policies and documentation. (Pouncey Dep. p. 111.)

       On October 26, 2017, in accordance with County policy, Plaintiff appealed her

termination. (Ex. K.) Appeals are handled by Mr. Grier, the Deputy County Manager

(African American). (Grier Aff. ¶ 5.) Mr. Grier conducted an independent investigation




                                             10


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 10 of 28
which included a review of all relevant documentation and employee interviews including

Plaintiff and Mr. Rothrock. (Id. ¶¶ 7-10.)

       On November 10, 2017, Mr. Grier completed his investigation of Plaintiff’s appeal,

and for reasons stated in his report, he recommended Plaintiff’s appeal be denied and that

her termination be upheld. (Id. ¶ 16; Ex. L.)

       On November 20, 2017, Mr. Lawing made the decision to accept Mr. Grier’s

recommendation and upheld Plaintiff’s termination. (Lawing Aff. ¶ 9.) Pointedly, Mr.

Lawing concluded:

                “Plaintiff’s insubordination, display of poor judgment and lack
                of integrity, accessing accounts for employees involved in the
                hiring process for the position she applied to, and providing
                false information during the investigation, was unacceptable
                personal conduct in violation of County policy.

(Id., Ex. M.)

       F.       Plaintiff’s Replacement was African American

       Plaintiff was replaced by Ian Lambeth who was hired as a new Software Engineer

on March 19, 2018. Mr. Lambeth self-reported that his ethnic background and race as

Native American and African American, non-Hispanic. (Solomon Aff. ¶ 47.)

       G.       Post Termination Evidence of Further Wrongdoing

       Following Plaintiff’s termination, the County discovered Plaintiff had engaged in

additional misconduct. (D.E. 25.) It was discovered that Plaintiff had granted herself

unrestricted access to the email accounts of several individuals including elected members

of the County Commission, the Sheriff of Guilford County, and members of the County


                                              11


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 11 of 28
legal department, including the County Attorney. (Desai Aff. ¶ 44; Ex. J.) Neither

Plaintiff’s supervisor, Mr. Solomon, nor the Chief Information Officer, Mr. Desai, were

aware of or approved of Plaintiff’s unrestricted access to these accounts and access to high

level officials requires prior authorization. (Solomon Aff. ¶¶ 38-40; Desai Aff. ¶ 45.) In

addition, the County discovered Plaintiff had downloaded software programs which she

was not authorized to use, in direct violation of County policy. (Solomon Aff. ¶ 44, Ex.

Q.)

       H.     Plaintiff’s Claims Against the Individual Defendants

       Mr. Lawing’s role in this matter is limited to his denial of Plaintiff’s termination

appeal, which was based solely on the independent investigation and written

recommendation of Mr. Grier, an African American male. (Lawing Aff. ¶ 6.) Moreover,

Plaintiff admits that she has never met, communicated or interacted with Mr. Lawing at

any time during her employment, and that Mr. Lawing has never made any racial slurs or

used racially derogatory language. (Id. at ¶ 11; Pouncey Dep. p. 29.)

       With regard to Mr. Desai (aside from his role in the termination of Plaintiff’s

employment), Plaintiff’s only complaint concerns a team conference call in 2015-2016.

(Pouncey Dep. p. 68.) On the call, Mr. Desai described Plaintiff as being “unprepared”

based on her inability to answer a question. (Id.) This one-time isolated statement is the

only instance of alleged mistreatment by Mr. Desai. (Id.) Plaintiff further admits that Mr.

Desai never used any racially derogatory language or racial slurs. (Id. at p. 68-69.) Plaintiff




                                              12


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 12 of 28
admits, however, that she was aware that Mr. Desai did not have confidence in her abilities

as a Software Engineer. (Id. at p. 70-71.)

       With regard to the allegations against Mr. Solomon (aside from his role in Plaintiff’s

termination), Plaintiff admits that Mr. Solomon never made any racial comments or

remarks. (Id. at p. 86-87.) Nevertheless, Plaintiff’s complaints about Solomon involve

several matters that are insufficient to raise an inference of racial bias, whether considered

in isolation or combined.

       First, Plaintiff claims Mr. Solomon scored her lower then she thought she deserved

on annual performance evaluations. (Id. at p. 89-90). The undisputed facts establish,

however, that Mr. Solomon rated Plaintiff as a “good” performer who meet all relevant

standards on her 2016 evaluation. (Id. at p. 91-92.)

       Second, Plaintiff complains that Mr. Solomon made African American employees

complete their lunch break before 2:00 pm. (Id. at p. 93-94.) It is undisputed, however,

that all County employees are supposed to take their lunch break between 11:00 am and

2:00 pm. (Solomon Aff. ¶ 5.) Because Plaintiff and some of her co-workers were going

beyond 2:00 pm, Mr. Solomon reminded Plaintiff that she (and her co-workers) must finish

their lunch break and be back to work by 2:00 pm. (Id.) While Plaintiff attributes racial

motives to Mr. Solomon for enforcing this policy, she admits that it was Mr. Desai who

implemented the new lunch guidelines. (Pouncey Dep. p. 94, 96-97.) Furthermore,

Plaintiff has proffered no evidence that similarly-situated employees in the IS Department

of a different race were not held to the same lunch break standards.


                                             13


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 13 of 28
       Finally, Plaintiff claims Mr. Solomon denied her requests for training causing her

to receive less training than Caucasian employees. (Id. at p. 73-74.) Specifically, Plaintiff

deemed it “racism” for her not to be offered training or opportunities, in the same amount

and frequency as two newer Caucasian employees, Mr. Pennington and Ms. Wilson. (Id.

at p. 81.) The IS Department has a limited training budget and training is prioritized for

new employees without system knowledge and employees with out-of-date knowledge of

a particular system. (Solomon Aff. ¶¶ 9-11; Desai Aff. ¶¶ 10-11.) More importantly, the

undisputed facts demonstrate that Plaintiff received more training than several White

employees, including Mr. Pennington and Ms. Wilson. (Solomon Aff. ¶ 10; Ex. V.)

                                        ARGUMENT

       While Plaintiff’s claims of race discrimination with regard to her termination and

failure to promote arise from the same core facts, the legal standards for liability against

the County and the Individual Defendants under Title VII and § 1981 are very different.

       First, since Plaintiff has no direct evidence of racial bias, Plaintiff’s Title VII claims

against the County are analyzed under the familiar McDonnell Douglas burden shifting

framework: (i) Plaintiff must establish a prima facie case of discrimination; (ii) the

employer must produce evidence of a legitimate non-discriminatory reason for its actions;

and (iii) once the employer presents a legitimate non-discriminatory reason, Plaintiff must

show that the proffered reason was mere pretext for discrimination. See McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). “[T]he ultimate burden of persuading the

trier of fact that the defendant intentionally discriminated against the plaintiff remains at


                                              14


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 14 of 28
all times with the plaintiff.” St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993)

(internal citation omitted).

       Second, Plaintiff’s claims against the County under § 1981 are subject to a more

rigorous legal standard for liability, because 42 U.S.C. § 1983 is the “exclusive remedy”

for a violation by state or local government entities of constitutional rights guaranteed by

§ 1981. Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701 (1989). Thus, Plaintiff must show

“an official policy or custom” of discrimination, attributable to the County, led to the

deprivation of her rights. Id. at 736-37.

       Third, the Individual Defendants are entitled to qualified immunity for the claims

asserted against them in their personal capacity under § 1981. Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). The undisputed evidence establishes that each Individual Defendant

had an objective basis for a good faith belief that Plaintiff engaged in misconduct that

justified her termination. This good faith belief entitles them to qualified immunity and

negates any basis for a finding of intentional discrimination under § 1981.

I.     THE COUNTY IS ENTITLED TO SUMMARY JUDGMENT ON
       PLAINTIFF’S TITLE VII DISCHARGE CLAIM.

       To establish a prima facie case of race discrimination, Plaintiff must show that: “(1)

she is a member of a protected class; (2) she suffered some adverse employment action;

(3) at the time of the adverse employment action, she was performing at a level that met

her employer's legitimate expectations; and (4) the adverse employment action occurred

under circumstances that raised an inference of unlawful discrimination.” McKiver v. Gen.

Elec. Co., 11 F. Supp. 2d 755, 758 (M.D.N.C. 1997) (internal citation omitted).
                                             15


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 15 of 28
       Plaintiff cannot establish a prima facie case of race discrimination because (i) she

was not meeting the County’s legitimate job expectations and (ii) she cannot prove her

termination occurred under circumstances that raise an inference of discrimination.

       A.      Plaintiff Was Not Meeting the County’s Legitimate Expectations.

       To establish she was meeting legitimate job expectations, Plaintiff must prove “that

she was doing her job well enough to rule out the possibility that she was fired for

inadequate job performance, absolute or relative.” Cox v. Lowe's Home Centers, LLC, No.

314CV00679MOCDCK, 2015 WL 7288689, at *4 (W.D.N.C. Nov. 17, 2015), aff'd, 667

F. App'x 405 (4th Cir. 2016). Legitimate expectations are based on the employer’s

perception, and when an “employee is aware of an employer’s policy and violates it …”

legitimate expectations are not met. Jones v. Dole Food Co., 827 F. Supp. 2d 532, 547

(W.D.N.C. 2011), aff'd, 473 F. App'x 270 (4th Cir. 2012) (internal citation omitted);

Anderson v. Duke Energy Corp., No. CIV. 3:06CV399, 2008 WL 4596238, at *11

(W.D.N.C. Oct. 14, 2008), aff'd, 328 F. App'x 176 (4th Cir. 2009) (finding the employee

did not meet legitimate expectations when she falsified timesheets and lied to her

supervisor).

       In a case such as this, where the Plaintiff is discharged for violating policy, evidence

of her misconduct serves a dual purpose: it establishes the County’s legitimate non-

discriminatory reason for Plaintiff’s termination; and it prevents Plaintiff from establishing

that she was meeting the County’s legitimate job expectations, a critical element of her

prima facie case.


                                             16


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 16 of 28
       Plaintiff’s prima facie case is undone by her own actions on September 22, 2017.

Convinced that her supervisor (Mr. Solomon) had given her co-worker (Mr. Pennington)

access to her email account without her knowledge or permission, she was insistent she

had “proof” of wrongdoing by Mr. Solomon and Mr. Pennington and demanded action by

Mr. Desai. (Desai Aff. ¶ 14.) Thus, her very own complaint about Mr. Solomon and Mr.

Pennington confirmed that the established norm is to obtain prior approval before accessing

the email accounts of co-workers. (Pouncey Dep. p. 34.) Further, she admitted she had

accessed the email accounts of Mr. Desai, Mr. Rothrock, and Mr. Pennington without their

permission or approval. (Id. at p. 53.) In summary, Plaintiff’s admitted violations of

established policy prevent her from proving she was meeting the legitimate expectations

of the County.

       B.     The Circumstances of Plaintiff’s Termination Do Not Give Rise to an
              Inference of Discrimination.

       In a discharge case, an inference of unlawful discrimination can be shown if: (i) the

plaintiff’s position was filled by a similarly qualified applicant outside the protected class,

Lloyd v. New Hanover Reg'l Med. Ctr., No. 7:06-CV-130-D, 2009 WL 890470, at *9

(E.D.N.C. Mar. 31, 2009), aff'd, 405 F. App'x 703 (4th Cir. 2010) or (ii) a similarly situated

employee outside of the protected class received more favorable treatment. Laing v. Fed.

Exp. Corp., 703 F.3d 713, 719 (4th Cir. 2013).

       Plaintiff proffers no evidence that her position was filled by someone of a different

race. In fact, the record evidence forecloses this option, because Plaintiff was replaced by

Ian Lambeth who was hired on March 19, 2018. Mr. Lambeth self-reported his ethnic
                                              17


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 17 of 28
background and race as African American and Native American, non-Hispanic. (Solomon

Aff. ¶ 47.) Similarly, Plaintiff proffers no evidence that a co-worker (of a different race)

engaged in the same conduct but received more favorable treatment.

       The undisputed evidence concerning the circumstances of Plaintiff’s termination

negate any inference of racial bias. Her suspension and termination complied with the

County’s procedural protocols, and Mr. Willis (African American), the County Human

Resources Manager, reviewed and approved her suspension and termination. (Ex. R.) Her

appeal was investigated independently by the Deputy County Manager, Clarence Grier

(African American), who concluded that Plaintiff’s explanations to him were not credible

and that her appeal should be denied and her termination upheld. (Grier Aff. ¶¶ 2, 15-16.)

       C.     Plaintiff was Terminated for a Legitimate Non-Discriminatory Reason.

       The undisputed evidence demonstrates that Plaintiff was terminated for legitimate

non-discriminatory reasons, all of which are fully documented in the Adverse Employment

Action Notice issued to Plaintiff on October 18, 2017 (Ex. I); the investigation report issued

by Deputy County Manager Mr. Grier dated November 10, 2017 (Grier Aff. ¶ 7, Ex. L);

and the denial of appeal notice issued by Mr. Lawing on November 20, 2017. (Lawing

Aff. ¶ 6, Ex. M.)

       D.     Plaintiff Cannot Prove Pretext.

       In order to prove pretext, Plaintiff must present specific evidence that the reasons

given for her termination are false or “unworthy of credence” or offer “other forms of

circumstantial evidence sufficiently probative” of unlawful discrimination. Mereish v.


                                             18


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 18 of 28
Walker, 359 F.3d 330 (4th Cir. 2004). Further, a plaintiff may not “simply show the

articulated reason is false; he must also show that the employer discriminated against him

on the basis of [race].” Laber v. Harvey, 438 F.3d 404, 430–31 (4th Cir. 2006).

       The record evidence cannot support a claim that the reason for her termination is

false or unworthy of credence. Plaintiff admits that she accessed employee email accounts

without permission or authorization, including the account belonging to Mr. Rothrock at a

time when he was actively involved in recruiting for the Senior Software Engineer position

for which Plaintiff applied. (Pouncey Dep. p. 48, 60.) Plaintiff admits that there was a

department policy requiring permission prior to accessing any co-workers account. (Id. at

p. 34.) The County conducted investigations prior to her termination and during her appeal,

and Plaintiff admits that she was interviewed and provided a statement during that process.

(Id. at p. 26, 64.) Plaintiff does not dispute that she was informed of the reason for her

termination. (Id. at p. 24, 111.) In summary, Plaintiff does not have credible evidence that

the reasons stated for her termination are a mere pretext for discrimination.

II.    THE COUNTY IS ENTITLED TO SUMMARY JUDGMENT ON
       PLAINTIFF’S TITLE VII PROMOTION CLAIM.

       In order to establish a prima facie case of failure to promote, Plaintiff must prove

(i) that she is a member of a protected class, (ii) that her employer had an open position for

which she applied, (iii) she was qualified for the position, and (iv) that she was rejected for

the position under circumstances giving rise to an inference of unlawful discrimination.

Cherry v. Elizabeth City State Univ., 147 F. Supp. 3d 414, 423 (E.D.N.C. 2015) (internal

citation omitted).
                                              19


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 19 of 28
        Mr. Pennington was awarded the position of Senior Software Engineer in December

2017, almost two months after Plaintiff was terminated. (Pennington Aff. ¶ 3; Rothrock

Aff. ¶ 13.) Because Plaintiff had already been terminated for misconduct, she was not

“qualified” for the job opening and she was not rejected for the promotion under

circumstances that give rise to an inference of race discrimination. In short, Plaintiff cannot

establish a prima facie case of race discrimination for failure to promote her to the position

of Senior Software Engineer.

        Furthermore, assuming arguendo that Plaintiff could make a prima facie case, she

must present proof that Defendants’ legitimate non-discriminatory reason is pretextual and

that she was a victim of intentional discrimination. Evans v. Tech. Applications & Serv.

Co., 80 F.3d 954 (4th Cir. 1996). As detailed above in Section I, Plaintiff was discharged

two months before the position of Senior Software Engineer was filled. Because Plaintiff

was not employed with the County when the position was filled, she was not a qualified

candidate. Plaintiff faces an insurmountable burden to show that the refusal to hire her into

the Senior Software Engineer position was somehow tainted by racial bias when she was

not even employed by the County when the position was filled.

III.    THE COUNTY IS ENTITLED TO SUMMARY JUDGMENT ON
        PLAINTIFF’S § 1981/1983 CLAIMS.

        Plaintiff’s claim against the Individual Defendants in their official capacities is

actually a claim against Guilford County, and must be analyzed as such. See Kentucky v.

Graham, 473 U.S. 159, 165-66 (1985) (A claim against an individual in his official

capacity is “treated as a [law]suit against the entity.”)
                                              20


       Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 20 of 28
       42 U.S.C. § 1983 is the “exclusive remedy” for a violation of a rights under § 1981,

against a state or local government entity. Jett, 491 U.S. at 735–36. Therefore, §1981

claims against Guilford County must be pursued under § 1983, and the Court will treat

them as a single claim. Dennis v. Cty. of Fairfax, 55 F.3d 151, 156 (4th Cir. 1995).

       To establish liability under § 1983, Plaintiff must prove (i) that the defendants

“acted under color of state law,” and (ii) that the plaintiff suffered a “deprivation of a

constitutional right” as a result of that action. Jett, 491 U.S. at 723. To prove action was

taken “under color of state law,” Plaintiff must show an official “policy or custom” of

discrimination, “fairly attributable” to Guilford County that “proximately caused” the

deprivation of her rights. Jordan by Jordan v. Jackson, 15 F.3d 333, 337-38 (4th Cir.

1994). Plaintiff cannot meet this heavy burden.

       Plaintiff cannot show that Guilford County had an official policy or custom of race

based decision-making or terminating employees based on race under the guise of policy

violations. To the contrary, Guilford County has a clear nondiscrimination policy, that not

only prohibits discrimination in the workplace but provides a means for employees to file

complaints of discriminatory behavior. (Ex. T; Ex. U.) The evidence before this Court

demonstrates, assuming arguendo that Plaintiff’s rights were violated, they were not

violated as a result of an official policy or practice of the County.

IV.    THE INDIVIDUAL DEFENDANTS IN THEIR PERSONAL CAPACITY
       ARE ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S § 1981
       CLAIM.




                                              21


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 21 of 28
       Qualified immunity shields “government officials performing discretionary

functions” from personal liability as long as “their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Harlow, 457 U.S. at 818. It is an analysis of whether (i) Defendants’ conduct fell

within the scope of their duties; (ii) the facts alleged establish a violation of a right and (iii)

the right was clearly established at the time. Brattain v. Stanly Cty. Bd. of Educ., No.

1:19CV1037, 2020 WL 6364718, at *6 (M.D.N.C. Oct. 29, 2020). A right is clearly

established if a “reasonable official would understand that what he is doing violates that

right.” Owens ex rel. Owens v. Lott, 372 F.3d 267, 279 (4th Cir. 2004). The reasonableness

of an official’s conduct is an objective inquiry, based on the specific circumstances.

Harlow, 457 U.S. at 818.

       The facts plainly show why each Individual Defendant is entitled to qualified

immunity. First, they each operated within the scope of their duties and responsibilities.

As managers in the IS Department, Mr. Solomon and Mr. Desai had the duty to investigate

instances of misconduct and recommend disciplinary action justified by the facts known to

them. (Solomon Aff. ¶ 3; Desai Aff. ¶ 5.) As the County Manager, Mr. Lawing had the

duty and responsibility to consider and make a decision on Plaintiff’s appeal of her

termination. (Lawing Aff. ¶ 4.)

       Second, Mr. Solomon and Mr. Desai each followed the County’s procedural

protocols for administering discipline, and each step in the suspension and termination




                                                22


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 22 of 28
process was reviewed and approved in advance by Mr. Willis (African American), the

County’s Human Resources Manager. (Ex. R.)

       Mr. Lawing followed County procedural protocols by having Plaintiff’s appeal

investigated by the Deputy County Manager, Clarence Grier. (Ex. R.)           Based on the

written recommendation of the Deputy County Manager, Mr. Lawing denied Plaintiff’s

appeal.

          In summary, this lawsuit involves a routine employee disciplinary matter. The

Individual Defendants are presumptively entitled to qualified immunity because the

objective facts demonstrate that they each acted reasonably, in good faith, and within the

scope of their duties and responsibilities.

          To overcome qualified immunity, Plaintiff must present specific evidence that an

Individual Defendant acted on the basis of racial bias. Eberhart v. Gettys, 215 F. Supp. 2d

666, 679 (M.D.N.C. 2002) (noting that the plaintiff’s proof must support that the individual

himself violated the plaintiff’s rights and evidence of racially derogatory statements was

sufficient). The undisputed facts show why Plaintiff cannot make a viable claim that any

Individual Defendant acted with intentional racial bias.

       Plaintiff has never met, talked with, or had any interaction with Mr. Lawing and she

has no first-hand knowledge of any allegedly discriminatory act by Mr. Lawing. (Pouncey

Dep. p. 29.) Given Plaintiff’s deposition admissions, there is literally no factual basis to

suggest that Mr. Lawing’s limited role in denying Plaintiff’s appeal is due to deliberate

racial bias.


                                              23


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 23 of 28
       Mr. Desai’s one-time statement, made one or two years prior to her termination, that

she was “unprepared” for a business call is not evidence of racial bias. This isolated

comment is a self-justifying legitimate critique of Plaintiff’s job performance at one

particular point in time. There is no link between this comment and Plaintiff’s termination

for misconduct.

       Finally, Plaintiff’s opinion about alleged racial bias by Mr. Solomon is rebutted by

undisputed evidence. The undisputed evidence shows that Plaintiff did not receive less

training than her White co-workers. (Ex. V.) Plus, her opinion that her annual job

performance rating should have been higher than they were is not probative evidence of

racial bias, since her self-assessment and opinion of her job performance is legally

irrelevant. See Hawkins v. PepsiCo, Inc., 203 F.3d 274, 280 (4th Cir. 2000) (“It is

the perception of the decision maker which is relevant, not the self-assessment of the

plaintiff.”)

V.     THE POST-TERMINATION DISCOVERY OF MISCONDUCT BARS
       EQUITABLE RELIEF.

       Under the after-acquired evidence doctrine, sufficient evidence of employee

misconduct will cutoff back pay liability and bar the equitable remedies of reinstatement

and front pay. See McKennon v. Nashville Banner Pub. Co., 513 U.S. 352 (1995); Russell

v. Microdyne Corp., 65 F.3d 1229, 1238–41 (4th Cir. 1995) (back pay is limited to the

period from the date of the alleged unlawful discharge through the date the after-acquired

evidence was discovered.) It is the employer’s burden to prove it would have discharged

the plaintiff if the misconduct had been known. McKennon, 513 U.S. at 362–63.
                                            24


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 24 of 28
      After Plaintiff’s termination, Defendants discovered Plaintiff had full access to the

email accounts of several directors and high level officials within the County, including

the Guilford County Sheriff, County Manager, Mr. Lawing, County Attorney, and

members of the County Commission. (D.E. 25; Ex. J.) Plaintiff’s access to these accounts

was unauthorized and amounted to a high level breach, resulting in an investigation by the

County Sheriff’s office for possible criminal charges. (Desai Aff. ¶¶ 46, 48.) The

investigation revealed that Plaintiff, alongside another employee, had unfettered access to

the email accounts and installed unauthorized software on her County computer, in

violation of County protocols and policies.      (Id.)   Another County employee was

terminated for similar unauthorized access to the email accounts of County employees, and

Plaintiff would have been terminated if the County had known of this additional breach of

ethical standards by Plaintiff. (Solomon Aff. ¶ 15, fn.1; Desai Aff. ¶ 47.) In summary,

Defendants are entitled to partial summary judgment based on its Fourteenth Affirmative

Defense, and Plaintiff should be barred from the equitable remedies of reinstatement and

front pay, and any back pay should be limited to the time between October 18, 2017 and

December 19, 2017 when evidence of this additional misconduct was discovered.

                                    CONCLUSION

      For the reasons stated and the authorities cited therein, Defendants respectfully

requests that this Motion for Summary Judgment be granted in its entirety and for any other

such relief which may be just and proper.




                                            25


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 25 of 28
Respectfully submitted, this the 23rd day of December, 2020.

                                 WOMBLE BOND DICKINSON (US) LLP

                                 By:     /s/ James M. Powell
                                        James M. Powell
                                        N.C. State Bar No. 12521
                                        300 N. Greene Street, Suite 1900
                                        Greensboro, NC 27401
                                        Telephone: (336) 574-8081
                                        Facsimile: (336) 574-4561
                                        Email: Jimmy.Powell@wbd-us.com

                                        Attorney for Defendants Marty Lawing,
                                        Hemant Desai, and Jeffrey Solomon


                                 GUILFORD COUNTY ATTORNEY’S OFFICE

                                 By:    /s/ Taniya D. Reaves
                                        Taniya D. Reaves
                                        N.C. State Bar No. 51791
                                        301 W. Market Street, Suite 301 (27401)
                                        Post Office Box 3427
                                        Greensboro, NC 27402
                                        Telephone: (336) 641-3852
                                        Facsimile: (336) 641-3642
                                        Email: treaves@guilfordcountync.gov


                                        /s/ J. Mark Payne
                                        J. Mark Payne
                                        N.C. State Bar No. 11046
                                        301 W. Market Street, Suite 301 (27401)
                                        Post Office Box 3427
                                        Greensboro, NC 27402
                                        Telephone: (336) 641-3852
                                        Facsimile: (336) 641-3642
                                        Email: mpayne@guilfordcountync.gov

                                        Attorneys for Defendant Guilford County


                                          26


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 26 of 28
                         CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing MEMORANDUM OF LAW IN SUPPORT

OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT complies with Local

Rule 7.3 in that the foregoing brief is fewer than 6,250 words relying on the word count

feature of the word processing software.


                                           By:   /s/ James M. Powell
                                                 James M. Powell
                                                 N.C. State Bar No. 12521




                                            27


     Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 27 of 28
                             CERTIFICATE OF SERVICE

       I hereby certify that on this day, the foregoing MEMORANDUM OF LAW IN

SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT was

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

        Wilson F. Fong
        Hensel Law, PLLC
        PO Box 39270
        Greensboro, NC 27438
        Telephone: (336) 218-6646
        Facsimile: (336) 218-6467
        will.fong@hensellaw.com

        Attorney for Plaintiff



       This the 23rd day of December, 2020.

                                    WOMBLE BOND DICKINSON (US) LLP

                                    By:    /s/James M. Powell
                                           James M. Powell
                                           N.C. State Bar No. 12521
                                           300 N. Greene Street, Suite 1900
                                           Greensboro, NC 27401
                                           Telephone: (336) 574-8081
                                           Facsimile: (336) 574-4561
                                           Email: Jimmy.Powell@wbd-us.com




WBD (US) 50914248v7
                                                28


      Case 1:18-cv-01022-WO-LPA Document 31 Filed 12/23/20 Page 28 of 28
